Citation Nr: 0930223	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  04-08 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for thoracolumbar 
scoliosis, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from January 1975 to July 
1977.  

This case was most recently before the Board of Veterans' 
Appeals (Board) in September 2005, when it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, through the VA's Appeals Management 
Center (AMC) in Washington, DC.  Following the AMC's attempts 
to complete the requested actions, the case was returned to 
the Board for further review.  

This appeal is REMANDED to the RO via the AMC.  VA will 
notify the appellant if further action is required on his 
part.


REMAND

By its September 2005 remand, the Board noted that there was 
in existence a claim for service connection for degenerative 
joint and disc disease of the lumbar spine that was 
inextricably intertwined with the claim for increase for 
thoracolumbar scoliosis.  The Board's remand was in part to 
permit the AMC to initially develop and adjudicate this 
claim.  On remand, no such adjudication was undertaken, 
despite VA medical opinion evidence obtained on remand 
linking the veteran's degenerative joint and/or disc disease 
to his service-connected thoracolumbar scoliosis.  Moreover, 
rating of any disability comprised of a combination of the 
veteran's thoracolumbar scoliosis and degenerative joint 
and/or disc disease of the lumbar spine was also not 
attempted.  Remand for corrective action is thus mandated.  
See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

Notice is also taken that, during the pendency of this 
appeal, a holding by the Court of Appeals for Veterans Claims 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) pertains 
to claims for increase, with the United States Court of 
Appeals (Court) finding that § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code (DC) under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

To comply with Vazquez, the Veteran should be furnished 
written notice of all applicable rating criteria for 
evaluation of his service-connected back disorder(s).  

Also, the Veteran indicated in a written statement received 
by the AMC in November 2008 that he was continuing to receive 
back-related treatment at the VA's Outpatient Clinic in Troy, 
New York, and that he had been treated at the Emergency Room 
of the Stratton VA Medical Center for severe exacerbations of 
back pain on three or four occasions since March 2006.  The 
veteran requested that VA obtain the records in question for 
review.  Given that the referenced records are not contained 
within the claims folder and no attempt is shown to have been 
made by the AMC to obtain such records, remand to obtain 
those records is deemed necessary.  38 C.F.R. § 3.159(c)(2) 
(2008). 

Accordingly, this case is REMANDED for the following actions:

1.  Ensure compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000), and the holding in Vazquez, 
supra, as applicable, including informing 
the Veteran (1) that to substantiate his 
claim for an increased rating for his 
back disability, he must provide (or ask 
the Secretary to obtain) medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that the worsening has had 
on his employment and daily life; (2) 
that VA will determine a disability 
rating by applying relevant Diagnostic 
Codes, which range from zero percent to 
100 percent, based on the nature of the 
symptoms of the disability, severity, 
duration, and impact upon employment and 
daily life; and (3) that VA apprise the 
claimant of the types of medical and lay 
evidence that he may offer (or ask the 
Secretary to obtain) to support an 
increased rating claim, such as, 
competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the back disability or 
exceptional circumstances relating to the 
disability.

The veteran must also be informed that 
disability ratings are assigned based on 
application of Diagnostic Codes, as well 
as the effect of his disability on his 
employment and daily life.  Such notice 
must include the pertinent criteria found 
in 38 C.F.R. § 4.71a, pertaining to the 
evaluation of thoracic and lumbar spine 
disorders.  

2.  Obtain for inclusion in the claims 
folder any pertinent VA treatment 
records, not already on file, which were 
compiled at the VA Outpatient Clinic in 
Troy, New York, and at the Emergency Room 
at the Stratton VA Medical Center since 
March 2006.  

3.  Lastly, the AMC should undertake 
rating action adjudicating the 
intertwined claim for service connection 
for degenerative joint and disc disease 
of the lumbar spine, secondary to 
service-connected thoracolumbar scoliosis 
and, if service connection is granted, 
consideration must be undertaken whether 
a separate rating or a rating in 
combination with thoracolumbar scoliosis 
should be assigned.  

As applicable, the AMC should again 
readjudicate the veteran's claim for 
increase for thoracolumbar scoliosis on 
the basis of all of the evidence of 
record and all governing legal authority.  
If the benefit sought on appeal continues 
to be denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No inference should be drawn as to the outcome of this matter 
by the actions herein requested.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




